                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                      LOUISVILLE DIVISION
                               CIVIL ACTION NO. 3:16-CV-00492-DJH

KAREN KEMPF                                                                                          PLAINTIFF


VS.


LUMBER LIQUIDATORS, INC.                                                                          DEFENDANT



                              MEMORANDUM OPINION AND ORDER

         Before the Court is the Motion of Plaintiff, Karen Kempf (“Kempf”), seeking to amend the

Case Management Plan. (DN 35). Defendant, Lumber Liquidators, Inc. (“Lumber Liquidators”),

filed a Response in opposition. (DN 38). Kempf subsequently filed a Reply. (DN 39). This matter

is ripe for adjudication. For the following reasons, Kempf’s Motion to Amend the Case

Management Plan is GRANTED in part and DENIED in part.



                                               BACKGROUND

         On August 1, 2016, Kempf filed her Complaint, individually and on behalf of all others

similarly situated, against Lumber Liquidators. (DN 1). In her Complaint, Kempf alleged that

wood flooring sold by Lumber Liquidators, specifically Morning Star Bamboo Flooring, was

defective. (DN 1 at p. 9-10). Lumber Liquidators filed a Motion to Dismiss, Stay, or in the

Alterative to Transfer the Action. (DN 4). The District Court denied Lumber Liquidator’s Motion.

(DN 14).1


1
 Pursuant to the District Court’s Memorandum Opinion and Order (DN 14), Lumber Liquidators moved to
withdraw its alternative Motion because a parallel class action case, Gold v. Lumber Liquidators, Inc., No. 3:14-cv-
05373-RS (N.D. Cal.) (hereinafter “Gold”), limited the scope of its class. See (DN 13). At the time Lumber

                                                         1
         On October 26, 2017, the parties jointly filed their Rule 26(f) Planning Meeting Report and

proposed case scheduling deadlines. (DN 19). Following a telephonic conference with the parties

during which they discussed the schedule, the Court entered the Scheduling Order using the expert

disclosure and class certification deadlines as proposed. (DN 25). Pursuant to the Order, Kempf’s

identification of expert witnesses was due by September 14, 2018. (Id.). The deadline for Lumber

Liquidators to identify its expert witnesses was October 15, 2018. (Id.).

                                                Kempf’s Motion

         On September 13, 2018, the day before the deadline for Plaintiff’s identification of expert

witnesses, Kempf filed the subject Motion to Amend the Case Management Plan (“Scheduling

Order”) seeking a significant additional period of time in which to disclose expert witnesses. (DN

35). Kempf’s Motion asks the Court to amend the existing Scheduling Order and “vacate the

deadlines for expert disclosures pending resolution of the Motion for Class Certification.” (Id. at

p. 1).

         Pursuant to the Scheduling Order entered on November 20, 2017, “Plaintiff’s motion for

class certification shall be filed no later than January 15, 2019, with Defendant’s response due no

later than February 15, 2019, and Plaintiff’s reply brief due no later than March 12, 2019. Any sur-

reply shall be filed no later than March 21, 2019.” (DN 25 at p. 2). Thus, Kempf now moves the

Court to amend the Case Management Plan such that the identification of expert witnesses shall

not be due until all motion practice for class certification is complete, and Plaintiff’s Motion for




Liquidators filed its Motion to Dismiss (DN 4) in Kempf, Gold was being litigated as a nationwide class action
lawsuit. (DN 14 at p. 1). However, the geographic scope of Gold was narrowed such that Kentucky purchasers were
excluded from Gold’s putative class. (DN 13 at p. 1). As of the date of the entry of this Order, Lumber Liquidators’
Motion for Summary Judgment in Gold was denied. See ECF No. 256 (“Order Denying Motion for Summary
Judgment”), Gold v. Lumber Liquidators, Inc., No. 3:14-cv-05373-RS (N.D. Cal.). A trial in Gold v. Lumber
Liquidators, Inc. is scheduled for February 25, 2019 before the Honorable Richard Seeborg, United States District
Judge for the Northern District of California.

                                                         2
Class Certification is resolved. (DN 35 at p. 3). As of the date of the filing of this Order, Kempf

has not filed her Motion for Class Certification.

         As the basis for her Motion to Amend, Kempf provides that her request to modify the

Scheduling Order will “promote judicial efficiency.” (Id. at p. 1). In support of this argument,

Kempf states that discovery is extensive and ongoing, primarily as a result of Lumber Liquidators’

defense in a parallel class action case in the Northern District of California, Gold v. Lumber

Liquidators, Inc., No. 3:14-cv-05373-RS. (Id.). According to Kempf, since the parties began

engaging in discovery, Lumber Liquidators has produced over 800,000 pages of documents, and

additional information is forthcoming from the defendant.2 (Id. at p. 1-2). Additionally, Kempf

claims that discovery has revealed complaints to Lumber Liquidators about the product at issue

from more than 150 Kentucky purchasers.3 (Id. at p. 2). Thus, Kempf argues that if Plaintiff

identified experts prior to the Court certifying the class, opinions from such experts may be overly

broad or may be missing “critical information from other class members” in this litigation. (Id.).

Furthermore, Kempf claims that amending the Scheduling Order as requested would not impact

Lumber Liquidators, because the identification of Defendant’s expert witnesses will likely be the

same as those provided in Gold. (Id.).

         Kempf’s Motion also appears to fault the Scheduling Order for setting the deadline for her

identification of experts before the resolution of Plaintiff’s Motion for Class Certification. (Id.)



2
  In the instant Motion, Kempf states that Lumber Liquidators still needs to produce, among other things, identifying
information about Kentucky purchasers, which was redacted. (DN 35 at p. 2). On December 10, 2018, Kempf filed a
Motion to Compel requesting the Court to order Lumber Liquidators to provide the contact information for putative
class members. (DN 45). As of the date of the entry of this Order, motion practice has been completed on Kempf’s
Motion to Compel. The Court will address Kempf’s Motion to Compel in a separate opinion.
3
  To support her Motion to Amend the Case Management Plan (DN 35), Kempf filed three exhibits, labeled
“Confidential” by Lumber Liquidators, under seal. See (DN 36 at p. 1) and (DN 37). Kempf claims that these
exhibits demonstrate that Lumber Liquidators was aware of potential problems with the bamboo flooring at issue in
this case for years before Kempf purchased the product, “but continued to market it as a superior alternative to wood
flooring.” (DN 35 at 1).

                                                         3
(emphasis added). More specifically, Kempf argues that the Scheduling Order should be amended

because the Court’s ruling on class certification will directly impact the scope of the case, including

the identification of expert witnesses. (Id.). Further still, Kempf claims that expert witnesses will

not be needed to establish commonality for class certification purposes. (Id.). Thus, Kempf asks

the Court to grant her Motion to Amend the Case Management Plan and vacate the expert

discovery deadlines such that the deadlines for expert disclosures shall be set after the resolution

of Plaintiff Motion for Class Certification. (Id. at p. 3).

                                    Lumber Liquidators’ Response

        Lumber Liquidators raises two arguments in its Memorandum in Opposition. (DN 38).

First, Lumber Liquidators argues that Kempf has not shown good cause to amend the Case

Management Plan as required by Rule 16(b)(4). (DN 38 at p. 4). To substantiate this claim, Lumber

Liquidators contends that Kempf did not demonstrate diligence to meet the September 14, 2018

deadline for Plaintiff’s identification of expert witnesses. (Id. at p. 5). Lumber Liquidators states

that Kempf has had a significant amount of time to review the discovery documents that she

requested. (Id.). More specifically, Lumber Liquidators claims that the documents Kempf filed as

exhibits to her Motion to Amend were provided to Kempf no later than April 2018. (Id.). These

documents, Lumber Liquidators reasons, appear to be Kempf’s justification that good cause exists

because the documents have changed Kempf’s theory of the case. (Id.). However, Lumber

Liquidators maintains that there is no new information in these documents that changes Kempf’s

theory of the case or “that necessitates this total pivot from the previously-ordered and agreed-

upon litigation of this matter.” (Id. at p. 6).

        Second, Lumber Liquidators claims that it will suffer undue prejudice if Kempf’s proposed

amendment is granted. (Id.). In particular, Lumber Liquidators contends that if Kempf’s proposed



                                                   4
schedule alteration is adopted, Lumber Liquidators will be prejudiced by litigating a class action

claim without the identification of Plaintiff’s expert witnesses and reports. (Id.). Thus, Lumber

Liquidators requests the Court to deny Kempf’s proposed amendment to the Case Management

Plan, or alternatively, extend all deadlines set forth in the Scheduling Order. (Id. at p. 7).

                                           Kempf’s Reply

        Noticeably, Kempf’s Reply does not explicitly address Lumber Liquidators “good cause”

argument under Rule 16(b). Rather, Kempf’s Reply maintains that Lumber Liquidators will not be

prejudiced if the Scheduling Order is amended. (DN 39 at p. 2). In support of this claim, Kempf

explains that the Scheduling Order previously agreed to in this case no longer makes sense because

the Scheduling Order was entered before any discovery was completed. (Id.). Now, upon review

of discovery documents received from Lumber Liquidators, Kempf states that she has a better

understanding of the product defect in the wood flooring at issue in this litigation. (Id.). As such,

Kempf “does not believe that an expert is required in order to adjudicate the class certification

motion.” (Id.). Instead, Kempf claims that there is no reason to bar post-certification expert

discovery to assist the trier of fact to “understand the mind-numbing intricacies of moisture’s effect

on bamboo.” (Id. at p. 2-3). Thus, Kempf requests postponement of the deadline for expert

disclosure so that she does not waive the ability to identify an expert after the class, if any, is

certified. (Id.).

                         October 10, 2018’s Telephonic Status Conference

        The Court conducted a telephonic status conference on October 10, 2018. During the

conference, counsel for Kempf reiterated the arguments briefed in Plaintiff’s Motion to Amend

the Case Management Plan (DN 35) and her Reply in Support of the Motion (DN 39). Primarily,

Kempf’s discussion focused on the need to preserve the expert disclosure deadline until the



                                                   5
resolution of class certification, because according to counsel, experts will not be needed for the

purposes of class certification.

       Maintaining their objection to Kempf’s Motion to Amend the Case Management Plan,

counsel for Lumber Liquidators argued that Plaintiff cannot keep changing her theory of the case.

Additionally, defense counsel claimed that the proposed amendment set forth in Kempf’s Motion

was impacting the rest of the schedule. More specifically, Lumber Liquidators’ counsel stated that

Kempf’s Motion directly affected the upcoming deadline for Defendant’s expert disclosures,

which was set for October 15, 2018. Accordingly, Lumber Liquidators motioned a verbal request

to the Court to stay the October 15, 2018 deadline for identification of Defendants expert

witnesses.

       Following the telephonic status conference, the Court issued an Order granting Lumber

Liquidators’ request to stay the October 15, 2018 deadline for identification of Defendant’s expert

witnesses. (DN 41).



                                     LEGAL STANDARD

       Modifications to a scheduling order are governed by Rule 16(b) of the Federal Rules of

Civil Procedure. Fed. R. Civ. P. 16(b). Pursuant to subsection (b)(4) of the Rule, “a schedule may

be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).

       The decision to grant a motion to modify a scheduling order under Rule 16(b) is within the

Court’s discretion. Leary v. Daeschner, 349 F.3d. 888, 909 (6th Cir. 2003). “The primary measure

of Rule 16’s good cause standard is the moving party’s diligence in attempting to meet the case

management order’s requirements.” Inge v. Rock Fin. Group, 281 F.3d. 613, 625 (6th Cir. 2002)

(internal citation and quotation marks omitted); see also, Leary, 349 F.3d at 906 (a Court may



                                                6
modify a scheduling order for good cause only if a deadline “cannot reasonably be met despite the

diligence of the party seeking the extension.”). The good cause analysis also requires a

determination of “whether the opposing party will suffer prejudice by virtue of the amendment.”

Id.



                                          DISCUSSION

  I.   Good Cause

       Applying these principles to the facts presented, the Court finds that Kempf has

demonstrated good cause for granting, in part, her Motion to Amend the Case Management Plan

(DN 35). (emphasis added). The Court must emphasize, however, that Rule 16(b)’s good cause

standard is met in this case but only by the thinnest of margins.

       The deadline for Kempf’s expert disclosures was September 14, 2018. See (DN 25). On

September 13, 2018, Kempf filed the instant Motion to amend the Scheduling Order (DN 35).

Accordingly, Kempf’s Motion was timely for purposes of the expert disclosure deadline. However,

as Lumber Liquidators has pointed out in its Memorandum in Opposition to Kempf’s Motion to

Amend (DN 38), prior to filing her Motion, Kempf repeatedly “represented to the Court that

litigation continued on course and without issue.” (DN 38 at p. 2-3) (citing DN 29, DN 32, & DN

34). Thus, the Court finds that Kempf has not made a sufficient showing of good cause required

to justify the requested extension such that the deadlines for expert disclosures shall be vacated

pending the resolution of the Motion for Class Certification.

       As explained above, the good cause requirement of Rule 16(b) focuses on the moving

party’s diligence. In attempting to demonstrate her diligence, Kempf provides in her Motion to

Amend that necessary information, which Lumber Liquidators voluntarily agreed to produce, was



                                                 7
still needed.4 (DN 35 at p. 2). As defense counsel confirmed during the October 10, 2018

telephonic status conference, Lumber Liquidators continued to supplement information to Kempf

as recently as October 9, 2018. This information, Kempf claims, is directly related to class

certification, the scope of the case, and ultimately, expert disclosures.

          Additionally, Kempf has repeatedly maintained that expert opinions previously thought to

be needed to establish commonality will no longer be needed for class certification. See (DN 35 at

p. 2); (DN 39 at p. 2). Instead, Kempf states that “she does not want to waive the ability to identify

an expert once the class is certified that can help a jury understand the mind-numbing intricacies

of moisture’s effect on bamboo.” (DN 39 at p. 2). Therefore, the Court finds, albeit with some

reservations, that Kempf has established good cause to amend the Scheduling Order. Thus, despite

Kempf’s failure to articulate her explanations as good cause, such cause is apparent from the

reasoning provided by Plaintiff’s counsel in Kempf’s Motion to Amend, her Reply in Support of

the Motion, and counsels’ representations made during the October 10, 2018 telephonic status

conference. Accordingly, sufficient good cause has been shown with regard to Kempf’s Motion to

Amend the Case Management Plan.

    II.   Prejudice

          In addition to assessing whether good cause exists, courts may also consider whether the

non-moving party will be prejudiced. Smith v. Holston Med. Group, P.C., 595 F. App’x 474, 478

(6th Cir. 2014) (citing Inge v. Rock Fin. Corp., 281 F.3d 613, 625 (6th Cir. 2002)); see also Leary

v. Daeschner, 349 F.3d. 888, 909 (6th Cir. 2003) (explaining that “in addition to Rule 16’s explicit

‘good cause’ requirement,” the Sixth Circuit held “that a determination of the potential prejudice



4
 Again, the Court recognizes that Kempf filed a Motion to Compel relating to the redacted identifying information
of Kentucky purchasers and putative class members on December 10, 2018 (DN 45), which will be adjudicated in a
separate opinion.

                                                        8
to the nonmovant also is required when a district court decides whether or not to amend a

scheduling order.”).

        In its Memorandum in Opposition, Lumber Liquidators argues that Defendant would suffer

significant and undue prejudice if the Court were to adopt Kempf’s “drastic” amendment to the

Scheduling Order as proposed in her Motion. See (DN 38 at pgs. 1, 6, & 7). More specifically,

Lumber Liquidators states that if Kempf’s proposed schedule alteration was granted, Defendant

“would be forced to litigate a class claim that its flooring has a class-wide defect without Plaintiff’s

expert reports identifying what the alleged defect is or opining that such a defect even exists.” (DN

38 at p. 6).

        To an extent, the Court agrees with Lumber Liquidators such that the alteration to the

Scheduling Order proposed in Kempf’s Motion is severe. Kempf should have anticipated the need

to bifurcate the identification of expert witnesses for class certification and post-certification

expert discovery based on the merits of the case. As such, the Court finds that if the deadlines for

expert disclosures were vacated until Plaintiff’s Motion for Class Certification, which has not yet

been filed, is resolved, Lumber Liquidators would suffer prejudice. Accordingly, the Court finds

that a modified amendment to the deadlines for expert disclosures is appropriate and will not result

in prejudice against Lumber Liquidators.

        Based on the foregoing, the Court finds that good cause exists to support a brief extension

of the deadlines for the identification of expert witnesses for both Plaintiff and Defendant. Kempf

requests that the expert discovery deadline be vacated and reset post-class certification. The Court

finds that this is excessive given the amount of time that has passed since the instant Motion was

filed. Accordingly, the Court will grant an extension pursuant to the timeline set forth in this Order.




                                                   9
                                         CONCLUSION

       For the reasons explained above, the Court finds good cause to grant, in part, Kempf’s

Motion to Amend the Case Management Plan (DN 35).



                                             ORDER

       Accordingly, and the Court being otherwise and sufficiently advised, IT IS ORDERED

as follows:

              1) Kempf’s Motion to Amend the Case Management Plan (DN 35) is GRANTED in

                 part and DENIED in part.

                    a. Kempf’s request to vacate the deadlines for expert disclosures pending the

                       resolution of Plaintiff’s Motion for Class Certification is DENIED.

                    b. Kempf’s Motion to Amend the Case Management Plan is GRANTED

                       pursuant to the timeline set forth below:

                           i. Plaintiff’s Identification of Experts shall be due no later than

                              February 18, 2019.

                           ii. Defendants’ Identification of Experts shall be due no later than

                              March 18, 2019.

IT IS SO ORDERED.




                                                                   January 18, 2019


Copies:          Counsel of Record



                                                10
